Title: 7th.
From: Adams, John Quincy
To: 


       We had this morning a continuation of Mr. Williams’s System; by which, he pretends to account for the aurora borealis, in a manner different from any that has yet been started. His Hypothesis appears to be very plausible, and I hope, that if it is not wholly true, it may lead on to further discoveries concerning a Phenomenon, which has not yet been well accounted for.
       I declaim’d in the Chapel this afternoon. (See page 318.)
       Immediately after prayers, the Parts for exhibition, were given out. Little, has the English Oration, Beale, the Latin, Abbot 1st. and Burge the Forensic. It is a matter of surprize, that Beale, should have an Oration as he is not considered, as very extraordinary either as a scholar or, a speaker.
      